internal_revenue_service number release date index number ------------------------- ------------------------------------ ------------------------------------------------------- ------------------------------------- --------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no -------------- telephone number ---------------------- refer reply to cc ita b03 plr-102801-18 date date ty ------- legend taxpayer ----------------------------------------------------------------------------------------------------- acquirer ----------------------------------------------------------- adviser ---------------------------------------------------------- accounting firm ----------------------------------------- company a -------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------ company b -------------------------------------------------------------------------------------------------- ------------------------------------------------ date --------------------- date ------------------- date ------------------- date --------------------------- date -------------------- year ------- year ------- month ------------------- dollar_figurea ----------------- dear ------------------- this is in response to a letter sent on your behalf by your representatives dated date in the letter your representatives requested on your behalf an extension of time to file the forms necessary to make a safe_harbor election under revproc_2011_29 to allocate success-based fees between facilitative and non-facilitative amounts incurred for a covered transaction for taxpayer’s tax_year ending date the request is based on sec_301_9100-1 and sec_301_9100-3 of the procedure and plr-102801-18 administrative regulations facts taxpayer is a company a acquirer is a company b on date acquirer acquired all of the outstanding_stock of the parent company of taxpayer in a taxable reverse subsidiary merger transaction more specifically a wholly owned merger subsidiary of acquirer merged with and into the common parent company of taxpayer’s former consolidated_return group with taxpayer surviving as a subsidiary of acquirer for federal_income_tax purposes the formation of acquirer’s merger subsidiary and its merger into taxpayer’s former parent company was disregarded instead the transaction was treated for federal tax purposes as a direct taxable purchase of stock of taxpayer by acquirer as a result of the acquisition transaction taxpayer’s former consolidated_return group terminated and taxpayer joined acquirer’s consolidated_return group as of the end of the day on date accordingly taxpayer was required to file a final short-period consolidated form_1120 for the taxable_year ended date the closing date of the acquisition transaction in connection with the acquisition transaction taxpayer engaged adviser to act as exclusive financial advisor to taxpayer regarding the proposed sale of taxpayer to acquirer adviser’s services included transaction advisory services related to general sale strategy assessment of offers received financial and structural advice related to the form of the transaction and various related financial analyses pursuant to the terms of adviser’s engagement letter adviser was entitled to receive a contingent_fee payable on the successful closing of a transaction which was to be calculated as a percentage of transaction value as a result of the successful closing of this transaction adviser became entitled to receive a contingent_fee of dollar_figurea million during the period in question taxpayer’s accounting and finance departments were inundated with various matters related to the acquisition for financial_accounting purposes taxpayer prepared short_period financial statements as a result of the transaction for the short periods of date through date and date through date the date closing date activity including the contingent_fee paid to adviser as a result of the successful closing of a transaction was not included in the first short_period in preparing its short_period tax_return ending on date taxpayer provided the date to date financial information to its predecessor accounting firm which excluded the success-based_fee paid to adviser on date as a result no portion of the dollar_figurea million success-based_fee was included in taxpayer’s final tax_return and taxpayer failed to attach the election statement under revproc_2011_29 for the short_period tax_return ending on date with its originally filed tax_return taxpayer represented that it relied upon its predecessor accounting firm for the correct preparation of its final tax_return plr-102801-18 including the proper tax treatment of transaction costs taxpayer’s former accounting firm mentioned neither the incorrect taxable_year end date nor the treatment of transaction costs incurred on the date closing date to taxpayer this missing election was discovered in connection with the preparation of the consolidated federal tax_return for acquirer and its subsidiaries for tax the year ending date during the preparation of acquirer’s consolidated federal tax_return accounting firm requested additional information relating to the tax treatment of transaction costs on taxpayer’s final tax_return in order to confirm proper treatment of these costs in response to this request accounting firm received among other things a copy of adviser’s invoice dated date showing a dollar_figurea million contingent transaction fee incurred by taxpayer although this information was requested in connection with the preparation of acquirer’s originally filed year consolidated tax_return accounting firm did not receive this information until month when accounting firm reviewed the information it received it discovered that the contingent_fee was inadvertently excluded from taxpayer’s final tax_return and that the safe_harbor election for success-based fees under revproc_2011_29 was inadvertently missed as a result upon discovery of the missed election accounting firm advised that taxpayer request relief under sec_301_9100-1 and sec_301_9100-3 to make a late election taxpayer represented that the extended due_date of taxpayer’s short-period tax_return ending on date was date and thus the period of assessment was still open when taxpayer requested relief law and analysis sec_263 of the internal_revenue_code and sec_1_263_a_-2 of the income_tax regulations provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction sec_1_263_a_-5 of the regulations provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 or success- based fee is presumed to facilitate the transaction a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction plr-102801-18 to reduce controversy between the irs and taxpayers over the documentation required to allocate success-based fees between the activities that facilitate the transaction and activities that do not facilitate the transaction the irs issued revproc_2011_29 2011_1_cb_746 the revenue_procedure states that the irs would not challenge a taxpayer's allocation of a success-based_fee between activities that facilitate a transaction described in sec_1_263_a_-5 and activities that do not facilitate the transaction if the taxpayer -- treats percent of the amount of the success-based_fee as an amount that does not facilitate the transaction capitalizes the remaining percent as an amount that does facilitate the transaction and attaches a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized the revenue_procedure applies to covered transactions described in sec_1 a - e which include -- i a taxable_acquisition by the taxpayer of assets that constitute a trade_or_business ii a taxable_acquisition of an ownership_interest in a business_entity whether the taxpayer is the acquirer in the acquisition or the target of the acquisition if immediately after the acquisition the acquirer and the target are related within the meaning of sec_267 or sec_707 or iii a reorganization described in sec_368 b or c or a reorganization described in sec_368 in which stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction which qualifies under sec_354 or sec_356 whether the taxpayer is the acquirer or the target in the reorganization sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling procedure notice or announcement published in the internal_revenue_bulletin plr-102801-18 sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides extensions of time to make a regulatory election under code sections other than those for which sec_301_9100-2 expressly permits automatic extensions requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief plr-102801-18 if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief taxpayer represents that for federal_income_tax purposes the transaction was a direct taxable purchase of stock of taxpayer by acquirer thus immediately after the transaction taxpayer and acquirer were related within the meaning of sec_267 or sec_707 the transaction thus qualifies as a covered transaction described in sec_1_263_a_-5 taxpayer in this case has represented that it requested relief before the failure to make the regulatory election was discovered by the service and that it failed to make the election because after exercising due diligence taxpayer was unaware of the necessity for the election taxpayer has also represented that it reasonably relied on a qualified_tax professional and the tax professional failed to make or advise taxpayer to make the election thus under sec_301_9100-3 iii and v taxpayer will be deemed to have acted reasonably and in good_faith taxpayer has also represented that none of the circumstances listed in sec_301_9100-3 apply sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under these criteria the interests of the government are not prejudiced in this case taxpayer has represented that granting relief would not result in a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made taking into account the time_value_of_money furthermore taxpayer has represented that the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected had it been timely made are not closed by the period of assessment conclusion taxpayer’s election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in revproc_2011_29 in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been satisfied the information and representations made by taxpayer establish that taxpayer acted reasonably and in good_faith furthermore plr-102801-18 granting an extension will not prejudice the interests of the government taxpayer represented that it will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election than taxpayer would have if the election were made by the original deadline for making the election taxpayer also represented that the period of assessment for year will not be closed before receipt of a ruling accordingly taxpayer is granted an extension of time until days following the date of this letter to file an amended_return for the tax_year ending date electing safe_harbor treatment of its success-based fees under revproc_2011_29 except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this ruling including whether taxpayer properly included the correct costs as its success-based fees subject_to the election or whether taxpayer’s transaction was within the scope of revproc_2011_29 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely robert casey acting branch chief income_tax accounting cc
